PER CURIAM.
We reject appellant’s arguments in support of reversal of her jury convictions and the sentences imposed. We agree, however, with her contention that there was insufficient evidence to enhance her convictions for kidnapping from first-degree felonies to life felonies. See State v. Rodriguez, 602 So.2d 1270 (Fla.1992). Accordingly, we remand with directions to amend the judgments relating to kidnapping to reflect convictions for first-degree felonies.
Affirmed and remanded with directions.
PARKER, A.C.J., and LAZZARA and QUINCE, JJ., concur.